Citation Nr: 1632096	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for low back disorder to include degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G.B.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned during a February 2016 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

More information is required before the Board can make a fully-informed decision in this case.  The Veteran contends that he has suffers from kyphoscoliosis that preexisted his enlistment but was aggravated beyond its natural progression by several in-service injuries.  He further argues that kyphoscoliosis ultimately caused his current degenerative disc disease.  See Transcript of Record at 4-5, 11-13.  

The record lacks an adequate medical opinion regarding direct service connection.  The July 2014 VA spine examiner did not address each of the Veteran's asserted in-service injuries; the many buddy statements alleging continuous symptoms since approximately 1969; or the claimant's reports that he regularly sought treatment for back pain in the 1980s and 1990s from urgent care facilities in various cities while traveling for his job.  See, e.g., March 2010 Statement to Congress (reporting four in-service back injuries); March 2010 M.B. Statement; May 2010 Statement.  While private physician Dr. Palmer provided an undated opinion received by VA in February 2016, the opinion does not contain an adequate medical rationale, and it is unclear whether Dr. Palmer was able to review the relevant service and VA medical treatment records.

A remand to obtain an adequate opinion on direct service connection that addresses all of the Veteran's in-service injuries, his reports of continuous symptoms since service, and his reports of receiving regular treatment for back pain beginning approximately five years after his separation from service is necessary.  

The Board further notes that the Veteran alternatively contends that his degenerative disc disease is proximately due to or aggravated beyond its natural progression by a right knee disability that was caused by an in-service injury.  It is, however, unclear whether the issue of entitlement to service connection for a right knee condition is already on appeal.  The February 2016 Travel Board hearing included a recommendation that the Veteran file a formal claim for service connection for a right knee disability; however, a review of the record shows that on the same day as the Veteran's Travel Board hearing, a Statement of the Case was issued that addressed the issue of entitlement to service connection for a right knee condition.  The Veteran subsequently expressed a request that his pending appeal for service connection for a right knee condition be withdrawn, but only to allow him to file a new claim for service connection for the same issue.  See February and March 2016 Statements.  Clarification of the Veteran's actual intent is necessary, as his appeal for service connection for low back degeneration is inextricably intertwined with any appeal or claim for service connection for a right knee condition.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he actually intended to withdraw the appeal regarding the issue of entitlement to service connection for a right knee condition or simply wanted to ensure that he had filed such a claim as suggested during his February 2016 Travel Board hearing.  If he did not intend to withdraw his appeal, issue a new supplemental statement of the case.  Then, if and only if the Veteran files a timely substantive appeal, return the issue to the Board.  If he did intend to withdraw his appeal, develop and adjudicate his new claim prior to scheduling the Veteran for a new examination regarding any low back degeneration.

2.  Obtain any outstanding relevant treatment records from the VA facilities identified by the Veteran during his February 2016 Travel Board hearing and any private treatment providers identified by the Veteran.  See Transcript of Record at 20-21 (treated in Reno from 1997-2003, in Phoenix from 2005-2013, and in Loma Linda since 2013).  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination of his lumbar spine by a VA orthopedist.  Provide the physician access to the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.  The physician must review the electronic claims files, including this Remand, and note such review in the report.  All indicated studies and tests should be performed.  If possible, the appropriate Disability Benefits Questionnaires should be used.

For each diagnosed low back disorder the examiner must opine whether it is at least as likely as not that the disorder is related to service, including due to the Veteran's several reported in-service injuries.  See March 2010 Statement to Congress (reporting four in-service back injuries).  The examiner must also opine whether it is at least as likely as not that any such diagnosis is caused or aggravated by any service-connected disability.  

If the examiner finds that any low back disability, such as kyphoscoliosis, existed prior to the Veteran's enlistment, the examiner must also opine whether (a) the disability represented a congenital defect; (b) if the disability was not a congenital defect, did the disability clearly and unmistakably (medically undebatable) exist prior to the Veteran's active service; (c) if so, is there clear and unmistakable that the preexisting back disability was NOT aggravated beyond its natural progress during the Veteran's active service, including due to his several reported in-service injuries.  A complete and fully reasoned rationale must be provided for any opinion offered.  

The physician is advised that while the Veteran and the individuals who provided lay statements regarding the onset of his low back symptoms in the 1960s are not competent to provide a specific diagnosis or medical opinion, they are competent to report symptoms and functional limitations.  See March, April, and May 2010 Buddy Statements.  The physician is further advised, however, that the terms competence and credibility are not synonymous.

If kyphoscoliosis is found not to be a congenital defect the physician must address whether it is at least as likely as not that kyphoscoliosis was aggravated beyond its natural progression by several in-service injuries.  If so, the examiner must also address whether it is at least as likely as not that kyphoscoliosis led to the appellant developing degenerative disc disease.  See Transcript of Record at 4-5, 11-13; March 2010 Statement to Congress (reporting four in-service back injuries); May 2010 Statement.  

The physician must specifically comment and address the July 2014 VA examiner's opinion and Dr. Palmer's February 2016 opinion.  A detailed medical explanation and rationale is required for any opinion offered.

Again, a complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the physician finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




